

115 SRES 573 IS: Expressing the sense of the Senate that climate change is real and that the National Science Foundation should engage on the communication of sound climate change science to the public.
U.S. Senate
2018-07-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III115th CONGRESS2d SessionS. RES. 573IN THE SENATE OF THE UNITED STATESJuly 12, 2018Mr. Whitehouse (for himself, Mr. Reed, Ms. Hassan, Mr. Van Hollen, Mr. Udall, Ms. Hirono, Mr. Booker, Mr. Cardin, Mr. Carper, Ms. Duckworth, Mr. Durbin, Ms. Stabenow, Mr. Wyden, Mr. Merkley, Mr. Sanders, Ms. Harris, Mr. Schatz, and Mr. Markey) submitted the following resolution; which was referred to the Committee on Commerce, Science, and TransportationRESOLUTIONExpressing the sense of the Senate that climate change is real and that the National Science
			 Foundation should engage on the communication of sound climate change
			 science to the public.
	
 Whereas there is scientific consensus based on peer-reviewed research and scientific evidence that— (1)climate change is occurring due to increases in carbon dioxide and other greenhouse gases in the atmosphere; and
 (2)human activity has caused a significant increase in the atmospheric concentrations of greenhouse gases;
 Whereas scientific measurements show that the concentration of carbon dioxide in the atmosphere ranged from 170 to 300 parts per million for at least 800,000 years (4 times as long as the species homo sapiens has existed), but has now, according to measurements taken at the Mauna Loa Observatory, exceeded 400 parts per million in each of the last 5 years;
 Whereas the National Science Foundation (referred to in this preamble as the NSF) is an independent Federal agency created by Congress to promote the progress of science; to advance the national health, prosperity, and welfare; [and] to secure the national defense ;
 Whereas the approval of any grant awards by NSF must undergo a rigorous merit review standard, including review by outside independent reviewers who do not work for the NSF or the institution that employs the researchers applying for the grant;
 Whereas Congress reaffirmed the rigorous merit review standard of the NSF in Public Law 114–329; Whereas the authorizing statute of the NSF states that the long-term goals of the NSF include promoting the discovery, integration, dissemination, and application of new knowledge in service to society;
 Whereas the American Meteorological Society, the premier professional organization of the United States for individuals who work in the atmospheric and related sciences—
 (1)promotes broadcast meteorologists as station scientists; and (2)equips broadcast meteorologists with tools and skills necessary to cover weather and climate effects on public health, transportation, agriculture, and energy use;
 Whereas fossil fuel companies and allied organizations (according to peer-reviewed scientific research and investigative reporting) have long known about climate change and the role of fossil fuels in driving climate change;
 Whereas fossil fuel companies are known to, both directly and through their trade associations, public relations firms, and foundations—
 (1)support sophisticated campaigns to deny, counter, and obfuscate peer-reviewed research; and (2)use misinformation campaigns to mislead the public about climate change; and
 Whereas, it is in the public interest that scientists and other experts— (1)communicate peer-reviewed science to the public; and
 (2)educate the public about the causes and consequences of climate change: Now, therefore, be it
	
 That it is the sense of the Senate that— (1)climate change is real and human activity is the main driver of modern climate change;
 (2)the scientific consensus on climate change and the implications of climate change with respect to the increase in the frequency and severity of extreme weather makes it in the public interest that broadcast meteorologists knowledgeably communicate scientifically based climate information to the public;
 (3)fossil fuel companies, both directly and through their trade associations, public relations firms, and foundations, should cease their misinformation campaigns concerning the dangers of climate change; and
 (4)it is within the authority and aligned with the mission of the National Science Foundation to provide grants to broadcast meteorologists to improve their understanding of climate change science and ability to communicate climate change science to the public.